482 S.E.2d 14 (1997)
STATE of North Carolina
v.
Fred Thomas WARE.
No. COA96-290.
Court of Appeals of North Carolina.
March 18, 1997.
*15 Attorney General Michael F. Easley by Assistant Attorney General E. Burke Haywood, for State.
Harrington, Ward, Gilleland & Winstead by Eddie S. Winstead III, Sanford, for defendant-appellant.
EAGLES, Judge.
The sole issue raised by defendant here on appeal is whether he was afforded effective assistance of counsel at trial. Defendant argues that he was not afforded effective assistance of counsel because his counsel conceded, contrary to defendant's own trial testimony, that defendant must be guilty of two lesser included charges. The following statements by defense counsel form the primary basis of defendant's objection:
These sexual acts were happening between them, and when he was restraining her I'll admit it, she was restrained against her will.... She certainly did not consent....
We recognize that "ineffective assistance of counsel, per se in violation of the Sixth Amendment, has been established in every criminal case in which defendant's counsel admits the defendant's guilt without the defendant's *16 consent." State v. Harbison, 315 N.C. 175, 180, 337 S.E.2d 504, 507-08 (1985), cert. denied, 476 U.S. 1123, 106 S.Ct. 1992, 90 L.Ed.2d 672 (1986). We cannot address defendant's assignments of error here, however, because we cannot determine from the record on appeal that these statements by defense counsel were made without defendant's consent. To properly advance these arguments, defendant must move for appropriate relief pursuant to G.S. 15A-1415 (1981 & Supp.1995) and G.S. 15A-1420 (1977 & Supp.1995). This motion must be accompanied by affidavits or other documentary evidence necessary to support defendant's contention that defense counsel's arguments were made without his consent. G.S. 15A-1420(b)(1). Upon the filing of a motion for appropriate relief, the trial court will determine the motion and make appropriate findings of fact.
Dismissed.
GREENE and JOHN C. MARTIN, JJ., concur.